Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 9 lacks reference characters.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 121, 123, 125, 127.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 106, 2, 302, 130.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: In paragraph [0018], the phrase “35 U.S.C. § 102(a)” should be replaced with reference character - -102a- -.  
Appropriate correction is required.

Claim Objections
Claim 14 is objected to because of the following informalities:  The term “form” should be replaced with the term - -from- - in line 11 of claim 14, for grammatical clarity.  	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite due to the fact that the phrase “a tread link” in line 7 is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “tread link” set forth in line 7 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	
The term “similarly” in claims 8-9, 11, and 13 is a relative term which renders the claim indefinite. The term “similarly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, 13-14, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armington (2,046,299). Armington shows a tread assembly having all of the features as set forth in the above claims.
	Per claims 1, 8, and 14, Figures 1-3 of Armington shows a tread assembly that mounts around the circumference of a wheel, and including a plurality of substantially identical tread links 1. The tread links 1 include a tread plate with first and second surfaces, and first and second ends. The tread plate has a width that is greater than the axial width of the wheel. The tread links 1 includes a first linking structure 5 adjacent the first end, and a second linking structure 4 adjacent the second end. The first linking structure 5 engaging the second linking structure 4 of an adjacent tread link 1. A plurality of substantially identical link fasteners (i.e. pins) retractably engage the first 5 and second 4 linking structures of adjacent tread links 1 to form the tread assembly.
	Regarding the preamble limitation in claim 1 that the tread assembly is used on the wheel of a “manually powered vehicle”, and the limitations of claim 2 setting forth specific types of manually powered vehicles, it should be noted that these limitations are an intended use of the tread assembly and receives no patentable weight. 
	Per claims 3, 10-11 and 20, the tread links 1 include inner and outer side plates 2-3 that extend from the second (i.e. inner) surface of the tread plate 1. A portion 9 of these side plates 2-3 extending beyond the first end of the tread plate 1. The first linking structure 5 comprises a first pair of link pin apertures defined by the portions 9 of the side plates 2-3 extending beyond the first end of the tread plate 1. The second linking structure 4 includes a second pair of link pin apertures defined by the side plates 2-3 in an area adjacent the second end of the tread plate 1. The fasteners are link pins inserted within the link pin apertures. 
	Per claims 4 and 18, the side plates 2-3 further define a channel extending between the first and second ends of the tread plate 1.
	Per claim 9, the first linking structure 5 includes a protrusion, while the second linking structure 4 includes a recess into which the protrusion (of an adjacent tread link 1) is configured to fit.  
	 Per claims 13 and 19, the first 5 and second 4 linking structures comprise first and second hinge knuckles, respectively. 
	Per claim 15, the first linking structure 5 is a male link, while the second linking structure 4 is a female link.

Allowable Subject Matter
Claims 5-7 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show tread assemblies that mount on the circumference of wheels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/JASON R BELLINGER/                                                                            Primary Examiner, Art Unit 3617